DETAILED ACTION
1.	This action is responsive to the following communication: Non-provisional Application filed on May 29, 2020, and a Preliminary Amendment filed on March 7, 2021.  This action is made non-final.
2.	Claims 1-20 are pending in the case; Claims 1, 8, and 14 are independent claims.

3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
4.	Claims 19 and 20 are objected to because of the following informalities:  Claim 19 (and similarly, Claim 20) recites “a reduced interface related to said keyboard” but it is not clear in the claims if the “reduced interface” is an additional interface displayed in addition to the keyboard or if it modifies the keyboard interface.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claims 10 and 11 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend, or for failing to include all the limitations of the claim upon which they depend.  
Dependent Claim 10 recites “wherein a reduced interface related to said keyboard is displayed on the touchscreen simultaneously with the interface of said first application and the interface related to said second application” but independent Claim 8, upon which Claim 10 is dependent, recites “remove said keyboard from the touchscreen” when the second application is activated.  It does not appear that Claim 10 is further limiting the subject matter of Claim 8 because it requires that the on-screen keyboard remains displayed.  Claim 11 is further dependent upon Claim 10, and does not correct the above-mentioned deficiencies of Claim 10.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Laubach, US 2012/0235921 A1, published on September 20, 2012, in view of Hwang et al. (hereinafter Hwang), US 2014/0089833 A1, published on March 27, 2014.
With respect to independent Claim 14, Laubach teaches a system for using multiple applications on a touchscreen of a device, comprising: 
an electronic device having a touchscreen (see ¶¶ 0108, 0125, 0498).
a first application running within said device wherein a first interface related to said first application is displayed on the touchscreen, and wherein said first interface includes a text box for entering text using a keyboard of the device (see Figs. 5 and 16, showing running of applications on the touchscreen, and 
wherein based on accomplishment of a condition under the control of said keyboard, a second interface related to a second application is displayed … such that said second interface and an interface of the first application are simultaneously displayed on said touchscreen (see Fig. 7, ¶ 0134, showing that a desired application can be executed via a key of the on-screen keyboard).
wherein said second interface includes a selection of contents displayed on the touchscreen and wherein upon selecting, by a user, one of said contents, the selected content is shared with the first application (see Fig. 21, ¶¶ 0278, 0396, showing that content can be shared between the application/window by using the on-screen keyboard – content can be copied from one application and then pasted into the other (front most) application).
 
Laubach does not appear to explicitly show “wherein based on accomplishment of a condition under the control of said keyboard, a second interface related to a second application is displayed on at least a zone of the touchscreen assigned to displaying said keyboard.”  While Laubach does not appear to illustrate the on-screen keyboard overlapping (or being replaced with) the second application, a skilled artisan would understand that the on-screen keyboard can be manipulated in various ways in order to efficiently manage the display area, as illustrated by the teachings of Hwang.  


It is noted that independent Claims 1 and 8 require removal of the on-screen keyboard and display of the second application instead of the keyboard (at least in part), but this claim does not require that interpretation.


With respect to dependent Claim 15, Laubach in view of Hwang teaches the system of Claim 14, as discussed above, and further teaches wherein said second application functions regardless of said keyboard (see Laubach, Figs. 5-7, showing that the second application can be any application and that such applications can be invoked even when the on-screen keyboard is not displayed).

With respect to dependent Claim 16, Laubach in view of Hwang teaches the system of Claim 14, as discussed above, and further teaches wherein said second interface is displayed regardless of an interface of the first application (see Laubach, Figs. 5-7; see also discussion of Claim 15, above).

With respect to dependent Claim 17, Laubach in view of Hwang teaches the system of Claim 14, as discussed above, and further teaches wherein based on accomplishment of said condition under the control of said keyboard, said second application is activated (see Laubach, Fig. 7, ¶ 0134).

With respect to dependent Claim 18, Laubach in view of Hwang teaches the system of Claim 14, as discussed above, and further teaches wherein said accomplishment of a condition under the control of said keyboard is an interaction, provided by said user, with a button related to said keyboard (see Laubach, Fig. 7; see also discussion of Claim 17, above).

With respect to dependent Claim 19, Laubach in view of Hwang teaches the system of Claim 14, as discussed above, and further teaches wherein a reduced interface related to said keyboard is displayed on the touchscreen simultaneously with the interface of said first application and an interface of said second application (see discussion of Claim 14, above, stating that multiple windows may be simultaneously displayed on the touch screen.  It is noted that it is not . 

Allowable Subject Matter
7.	Claims 1-9 and 12-13 are allowed.
8.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (see also § Claim Objections, above).

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179